DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-18 are pending in this application.

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-8, drawn to a method of treating propionic acidemia in a patient in need thereof comprising administering to the patient a therapeutically effective amount of a composition comprising a modified mRNA molecule encoding a propionyl-CoA carboxylase (PCCA) polypeptide.
Group II, claim(s)  9-11, drawn to a pharmaceutical composition comprising a therapeutically effective amount of a modified mRNA molecule wherein the modified mRNA molecule encodes one or both of a propionyl-CoA carboxylase subunit and a pharmaceutically acceptable carrier, diluent or excipient.
Group III, claim(s) 12, drawn to a pharmaceutical composition comprising a first modified mRNA molecule and a second modified mRNA molecule, wherein the first modified mRNA molecule encodes a propionyl-CoA carboxylase alpha chain protein, and wherein the second modified mRNA molecule encodes a propionyl CoA carboxylase beta chain protein.
Group III, claim(s) 13, drawn to a method of treating propionic acidemia in a patient in need thereof comprising administering to the patient a therapeutically effective amount of the pharmaceutical composition of claim 9.
Group IV, claim(s) 14, drawn to a method of treating propionic acidemia in a patient in need thereof comprising administering to the patient a therapeutically effective amount of the pharmaceutical composition of claim 12.
Group V, claim(s) 15, drawn to a lipid nanoparticle comprising a modified mRNA molecule wherein the modified mRNA molecule encodes a propionyl-CoA carboxylase polypeptide.
Group VI, claim(s) 16, drawn to a lipid nanoparticle comprising a first modified mRNA molecule and a second modified mRNA molecule, wherein the first modified mRNA molecule encodes a propionyl-CoA carboxylase alpha chain protein, and wherein the second modified mRNA molecule encodes a propionyl CoA carboxylase beta chain protein.
Group VII, claim(s) 17, drawn to a method of treating propionic acidemia in a patient in need thereof comprising administering to the patient a therapeutically effective amount of the lipid nanoparticle of claim 15.
Group VIII, claim(s) 18, drawn to a method of treating propionic acidemia in a patient in need thereof comprising administering to the patient a therapeutically effective amount of the lipid nanoparticle of claim 16.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-VIII lack unity of invention because even though the inventions of these groups require the technical feature of a modified mRNA molecule encoding a propionyl-CoA carboxylase polypeptide, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Burkhardt et al. (WO 2017/100551 A1), cited in the IDS.  Burkhardt et al. teaches a therapeutic mRNA which has been modified (Pg. 4, Lines 20-31 and Pg. 5, Lines 1-14), wherein the gene may be PCCA (propionyl-CoA carboxylase) (Pg. 5, Line 21).

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
1) modified mRNA molecule (as exemplified by the species of Claim 5).
2) PCCA sequence (as exemplified by the species of Claims 6 and 10). 
3) PCCB sequence (as exemplified by the species of Claims 7 and 11).

Applicant is required, in reply to this action, to elect a single species from each of 1)-3) above to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  Claim 1.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348. The Examiner can normally be reached Monday-Friday 12pm-8pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MARTIN/Examiner, Art Unit 1653                                                                                                                                                                                                        07/07/2022